Citation Nr: 1539030	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as resulting from a failure of VA to properly diagnosis and timely treat right-sided hemidystonia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2007 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Waco, Texas RO.

In February 2010, the Veteran testified at an RO formal hearing; a transcript of the hearing is in the Veteran's file.  The Veteran was also scheduled to participate in his requested Board hearing on three different hearing dates; he requested his first two hearing dates to be rescheduled, and he failed to appear on his third hearing date and has not offered good cause for his failure to do so.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.

In March 2015, the Board remanded this case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record fails to establish that the Veteran incurred an additional disability resulting from a failure to properly diagnosis and timely treat right-sided hemidystonia at the Houston VAMC.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as resulting from a failure to properly diagnosis and timely treat right-sided hemidystonia at the Houston VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records and post-service records from the VA and Social Security Administration (SSA) have been obtained, which chronicle his VA treatment for dystonia.  The Veteran was also afforded a VA examination and related medical opinion exploring whether he does indeed have an additional disability resulting from VA treatment for his dystonia.  The Board finds that the examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history and describes his disability in sufficient detail so that the Board's evaluation is a fully informed one.  Further, the medical opinion is consistent with the record, unequivocally stated, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he developed an additional disability as the result of the Houston VAMC's failure to timely diagnose and properly treat his right-sided hemidystonia, a neurological disorder manifested by neurological impairments affecting his right side of his body.  

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent).  38 C.F.R. § 3.361(d)(1).

The record reflects that the Veteran experienced a broken right arm and head injury prior to service, apparently when he fell while bull-riding, and that his treating neurologist submitted a letter in 1971 to service officials reporting that the Veteran was diagnosed with post-traumatic stress headaches at that time.  After service, the Veteran sought treatment in 1997 for right arm and spinal injuries with radiculopathies resulting from injuries he sustained in a motor vehicle accident, and he reported a long history of right-sided arm weakness since his pre-service bull-riding accident.  At this time, the Veteran sought and was denied service connection for neurological impairments of his right arm and leg.  The Veteran resumed VA treatment for his right-sided neurological impairments in 2002, and at this time the Veteran was first diagnosed with right-sided hemidystonia, considered to have a congenital, not traumatic, etiology, with the onset of symptoms during the Veteran's childhood.  The Veteran sought and was denied service connection for dystonia in 2002.  VA treatment records from 2002 to the present continue to reflect the Veteran's diagnosis of dystonia.

In order to ascertain whether the Veteran had incurred an additional disability as the result of VA's failure to properly diagnose and treat his right-sided hemidystonia, the Board obtained a VA examination and medical opinion, which were rendered in June 2015.  After reviewing the Veteran's claims file, to include his medical records chronicling his development of and treatment for right-sided hemidystonia, the examiner noted that while the Veteran had indeed been diagnosed with this disorder, the clinical findings of record undermined the veracity of that diagnosis.  In that regard, the clinical findings of record indicated that the Veteran's dystonia had a significant volitional and psychogenic overlay, including the Veteran's positive symptom response to a right arm saline injection in 1997.  Further, the examiner noted that during this examination, the Veteran demonstrated bizarre non-physiologic hand postures, demonstrated no muscular hypertrophy in the muscles affected by dystonia, and demonstrated diminished symptoms when he was distracted.  Thus, the examiner concluded that while the exact nature of the Veteran's diagnosed right-sided hemidystonia has been difficult to assess due to this psychogenic and volitional overlay, the record nevertheless failed to suggest that the Veteran's dystonia has in any way been impacted by VA's treatment of this disorder, to include the development of an additional disability due to VA's failure to properly diagnosis and treat his disorder.  In other words, the record fails to indicate that any actual symptoms of dystonia, such that they are, have increased in severity or otherwise become more significant, resulting in additional disability, as a result of VA care.

The Board affords this medical opinion great probative value, as the opinion was rendered by a medical professional, a VA physician; is unequivocally stated; is consistent with the evidence of record; and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contradictory medical evidence of record.  Conversely, the Board affords no probative value to the assertions of the Veteran, as he lacks the medical expertise to relate his perceived increase in disability to VA treatment, and his reports of increased symptomatology due to VA care are questionable given the evidence suggesting that his symptoms have a significant volitional and psychogenic overlay.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 


Thus, given that the probative evidence of record fails to establish that VA medical professionals failed to properly diagnosis or treat the Veteran's right-sided hemidystonia, or that the Veteran incurred any related additional disability as a result thereof, a basis for granting compensation pursuant to 38 U.S.C.A. § 1151 has not been presented.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as resulting from a failure to properly diagnosis and timely treat right hemidystonia at the Houston VAMC, is denied.  




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


